Citation Nr: 1437473	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-43 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability. 

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for vertigo. 

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye disability. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

5.  Entitlement to service connection for a kidney disability.

6.  Entitlement to service connection for a seizure disorder.

7.  Entitlement to service connection for loss of reproductive organs.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a pulmonary disability, to include bronchitis, to include as secondary to service-connected history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.   

10.  Entitlement to a compensable evaluation for a history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to June 1984. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from January 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2013, the Veteran presented testimony in a central office hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for a pulmonary disability and headaches, and a compensable evaluation for a history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for bilateral hearing loss disability, vertigo, and an eye disability; and service connection for an acquired psychiatric disorder, a kidney disability, a seizure disorder, and loss of reproductive organs be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen claims for entitlement to service connection for bilateral hearing loss disability, vertigo, and an eye disability; and service connection for an acquired psychiatric disorder, a kidney disability, a seizure disorder, and loss of reproductive organs have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In a May 2013 statement and during her May 2013 hearing, the Veteran indicated that she wished to withdraw the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for bilateral hearing loss disability, vertigo, and an eye disability; and service connection for an acquired psychiatric disorder, a kidney disability, a seizure disorder, and loss of reproductive organs.  Because the Veteran has clearly indicated her wish to withdraw these issues, there remain no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.


ORDER

The claim as to whether new and material evidence has been received to reopen a  claim for entitlement to service connection for bilateral hearing loss disability is dismissed.    

The claim as to whether new and material evidence has been received to reopen a  claim for entitlement to service connection for vertigo is dismissed.    

The claim as to whether new and material evidence has been received to reopen a  claim for entitlement to service connection for an eye disability is dismissed.    


The claim as to service connection for acquired psychiatric disorder, to include PTSD, depression, and anxiety, is dismissed.    

The claim as to service connection for a kidney disability is dismissed.    

The claim as to service connection for a seizure disorder is dismissed.    

The claim as to service connection for loss of reproductive organs is dismissed.    


REMAND

As to the claim for service connection for headaches, the Veteran essentially contends that she was treated for such in service and has had them ever since service.  She asserts that she developed headaches due to a spinal tap for meningitis during service.  Service treatment records reflect that the Veteran complained of headaches in March 1982 at which time she was suspected to have a viral syndrome.  Also, in August 1982, the Veteran complained of headaches for two days.  The record also confirms that she was treated for meningitis in service.  Post-service records show treatment for headaches.  As the Veteran has not been afforded an examination to determine the nature and etiology of any current headaches, she should be provided one on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

With regard to the claim for service connection for a pulmonary disability, to include bronchitis, the Veteran indicates that it is secondary to service-connected  history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.  She testified that after her meningitis surgery during service, she could no longer do physical activities.  Although the Veteran has been afforded examinations for her service-connected history of cryptococcal pneumonia, none of the examinations addressed the nature and etiology of any current pulmonary disability, other than cryptococcal pneumonia.  Signficantly, on VA respiratory examination in June 2012, pulmonary function tests were within normal limits and the examiner indicated that the Veteran did not a respiratory condition.  However, as to the inquiry whether the Veteran had any pulmonary conditions, the examiner did not indicate either yes or no and the remainder of the examination report is likewise not complete.  In this regard, the Board observes that the Veteran has been diagnosed with pulmonary disabilities throughout the appeal period (i.e. in December 2009, mild restrictive ventilatory defect was noted).  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current pulmonary disability.

The Veteran was last afforded an examination for her service-connected history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray in June 2012.  In an August 2012 email correspondence, the Veteran requested re-testing indicating that what she reported to the doctor was not reflected on the examination report.  Accordingly, the Veteran should be provided an updated examination for her service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter that addresses the claims on appeal, with reference to 38 C.F.R. § 3.310.  

2. Schedule the Veteran for a VA medical examination.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  A complete history should be obtained from the Veteran, and all indicated studies should be performed.  

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current headaches are related to service, to include the notations of complaints therein and the Veteran's contention of having had headaches ever since service/following a spinal tap.  

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any current pulmonary disability is related to service, to include the Veteran's contention of having had problems ever since service.

      The examiner should also determine:
whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disability was due to service-connected history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.  

In regard to the service-connected  history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, complete spirometric testing (PFT) should be accomplished.  The examiner should identify all current disabilities of the lungs, and should state whether any current functional impairment is attributable to the service-connected history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.  The examiner should opine as to whether the service-connected disability is more analogous to a restrictive lung disease or an interstitial lung disease. 

All opinions must be supported by a complete rationale in a typewritten report.

3. After undertaking any additional development deemed necessary and ensuring that the VA examination reports obtained as a result of this remand comply with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


